Citation Nr: 0705816	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for stomach and heart disorders.

This case was previously before the Board in June 2005.  The 
case was remanded for additional evidentiary development; and 
for the issuance of a statement of the case (SOC) on the 
issue of reopening a claim of entitlement to service 
connection for bilateral hearing loss.  

The veteran and his wife presented testimony before a 
Veterans Law Judge during an April 2005 video-conference 
hearing.  A transcript of the hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no evidence of a stomach disorder during active 
duty military service or for many years thereafter; and 
competent medical evidence does not show that a current 
stomach disorder is etiologically related to service.  

2.  There is no evidence of a heart disorder during active 
duty military service or for many years thereafter; and 
competent medical evidence does not show that a current heart 
disorder is etiologically related to service.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active duty military service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A heart disorder was not incurred in or aggravated by 
active duty military service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in June 
2002.  In correspondence dated in July 2005, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified VA treatment records 
which were obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including ulcers and heart disease, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

The veteran contends he is entitled to service connection for 
a stomach disorder and a heart disorder, which he believes 
were incurred during military service.  He also indicated on 
a September 2003 Notice of Disagreement (NOD), essentially, 
that these disorders are secondary to his PTSD.  The Board 
has considered the veteran's contention, but finds however, 
that the preponderance of the evidence is against the claim.  

Service medical records are negative for any evidence of 
injuries, or diagnoses of chronic disorders related to the 
stomach or heart.  The November 1968 separation physical 
examination was negative and the veteran specifically denied 
a history chest pains or stomach trouble on his Report of 
Medical History form.  

At his April 2005 hearing, the veteran testified that he 
first experienced stomach pains while serving in Vietnam.  He 
stated that he was aboard a chopper when he felt a sharp 
burning pain in his stomach, and was then treated by a field 
medic.  The veteran indicated that he continued to 
intermittently experience stomach discomfort throughout the 
rest of his service.  The veteran also testified that he had 
episodes of chest pain at least once every two weeks which 
continued after service.  He also denied any family history 
of heart disease.  The veteran stated that he first sought 
medical treatment for his chest pain 20 years after service.  

The evidentiary record contains both VA treatment records, 
Social Security Administration records, and private medical 
records.  VA outpatient records reflect the veteran's family 
medical history included a father and one brother deceased of 
a heart attack and a mother with high blood pressure.

The cumulative records of medical treatment for the stomach 
show evidence of current treatment for a hiatal hernia with 
reflux, gastroesophageal reflux disease, and shallow ulcers 
in the antrum.  An April 2001 report of an upper 
gastrointestinal series and small bowel exam showed a small 
sliding hiatal hernia with reflux.  A small bowel series was 
negative.  The pertinent clinical history included heavy 
smoker and heavy caffeine consumption.  A June 2001 clinic 
note revealed that the veteran drank a case of beer on the 
weekends.  A September 2001 VA gastroenterology consult also 
noted that the veteran was a heavy smoker, coffee drinker, 
and an alcoholic.  A January 2002 VA record of VA clinical 
assessment noted an AXIS II assessment of alcoholic 
gastritis.  The veteran's past medical history was 
significant for nutritional deficiency secondary to alcohol 
abuse.

VA records reflect the veteran had a history of atypical 
angina complaints, since November 2000.  Additional clinical 
notes reflected a past medical history of hypertension and 
congestive heart failure.  

The Social Security Administration records largely consist of 
VA treatment records and reflect the medical evidence 
referenced above.  It is noted that the veteran is not 
receiving Social Security disability benefits because of a 
stomach or heart disorder.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Based upon a review of the cumulative evidentiary record, the 
Board finds service connection is not warranted for either a 
stomach or heart disorder.  The veteran served in Vietnam 
from June 1967 to May 1968, and has testified he received 
nominal treatment in the field by a medic.  However, even 
when considering the places, types, and circumstances of the 
veteran's service, the Board notes that there is no objective 
evidence of a chronic stomach or heart disorder, or acute 
injury during military service.  It is also significant to 
note that the veteran indicated that he did not seek medical 
attention for his chest pains for almost 20 years following 
separation from service.  

Moreover, the veteran has not provided any medical evidence 
to support his assertion that his current stomach and heart 
disabilities are related to service or to any service-
connected disability.  The Board notes that the veteran is 
not competent to offer opinions regarding medical diagnosis 
or causation.  As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Here, in the absence of any 
evidence of an injury or a chronic stomach or heart disease 
diagnosed or treated in service; and the lack of competent 
medical evidence which establishes a link between any current 
disorder and military service- the Board finds that service 
connection is not warranted .

The Board notes that a VA nexus opinion has not been obtained 
with respect to the claims of entitlement to service 
connection for stomach and heart disorders.  As stated above, 
the VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this case however, where service records show no treatment 
for the alleged conditions and initial treatment for the 
claimed disorders are many years after separation, any 
medical opinion which provided a nexus between the veteran's 
claimed disabilities and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  In short, in 
the absence of evidence of a contemporaneous diagnosis or 
report or treatment for related symptoms, any such opinion 
would be speculative and would not aid the Board in its 
decision or benefit the veteran.  Thus, under the 
circumstances presented in this case, a remand or Board 
initiated development for any additional examination or 
opinion would serve no useful purpose because such 
examination is not "necessary".  Cf. Charles v. Principi, 
16 Vet. App. 370 (2002).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a stomach 
disorder and a heart disorder have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a stomach disorder is denied.

Service connection for a heart disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In a February 2003 rating action, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a hearing loss.  In a June 
2005 remand decision, the Board indicated that the veteran's 
September 2003 VA Form 9 appeared to indicate that he wished 
to also appeal his hearing loss claim.  This statement was 
accepted as a notice of disagreement.  The Board noted that 
RO did not issue a statement of the case (SOC), but rather 
addressed the issue in a June 2004 rating decision.  Thus, 
the RO was instructed to issue an SOC on the issue of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).   

From a review of the claims file, it appears that an SOC has 
not yet been issued.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Manlincon, the RO must 
furnish the veteran and his representative 
with a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral hearing loss.  
Notice should be provided that the timely 
filing of a substantive appeal is required 
to preserve the veteran's right to Board 
review.  

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

3.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2006), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. 268 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


